DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on September 6, 2022.
Claims 1, 2, 6, 9-13, 18, and 20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 18 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed September 6, 2022 regarding the rejection of claims 1, 10, and 18 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding amended claims 1, 10, and 18 Gruber, Bangalore, and Chang do not teach or suggest the underlined portion of the following limitation,  receiving an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user; and generating and saving the template comprising the first definition for the first node and  the second definition for the second node that are usable to identify the first node and the second node when the new browser task action is performed during run time as disclosed in Applicants’ invention.
Applicant’s arguments with respect to amended claims 1, 10, and 18 and other like claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection of this limitation. The limitation argued, among others, was added to the independent claim only on amendment and necessitated a new search and grounds of rejection. The limitation has been rejected using a new reference, Alonso (US 2010/0241845) (hereinafter Alonso).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2012/0016678) (hereinafter Gruber) in view of Bangalore et al. (US 8,065,151) (hereinafter Bangalore), and in further view of Alonso (US 2010/0241845) (hereinafter Alonso).
Regarding claim 1, Gruber teaches a method comprising: receiving an input on a first node on a first webpage (see Fig. 15, Fig. 29, para [0412], discloses receiving an input task in a language input (first node) corresponding current context information such as current user location and time); tagging the first node (see Figs.15-16, Fig. 21,para [0302], para [0412], discloses  specifiers (tags) corresponding to dates in locations for input); extracting a first plurality of additional nodes on the first webpage (see Figs. 34-35, para [0492], para [0494-0496], discloses additional follow-on tasks such as book, remember, and share (additional nodes) for selected item); applying a machine learning model to the first node and the first plurality of additional nodes to generate a first definition of the first node, wherein the machine learning model has been trained to define interacted- with nodes from a webpage based on one or more features of additional nodes on the webpage (see Figs. 35-36, para [0494-0498], discloses mapping the first input and first plurality of additional nodes within list of restaurants within walking distance based on selected displayed items with additional features such as Save, Share, and Map It, it is known to one of ordinary skill in the art that maps use machine learning in combination with aggregate location data).
Gruber does not explicitly teach receiving an input on a second node; tagging the second node; extracting a second plurality of additional nodes from a same webpage as a webpage that the second node resides on; applying the machine learning model to the second node and the second plurality of additional nodes; and saving a template comprising a first definition for the first node and a second definition for the second node.
Bangalore teaches receiving an input on a second node (see Figs. 2-3, Fig. 7, col. 4 ln 38-42, col. 8 ln 42-46, discloses receiving input on element node (second node)); tagging the second node (see Fig. 7, Table 2, col. 3 ln 52-58, col. 8 ln 34-40, discloses tag names for second node); extracting a second plurality of additional nodes from a same webpage as a webpage that the second node resides on (see Figs. 2-3, Figs. 6-7, col. 4 ln 38-46, col. 8 ln 42-46, discloses second plurality of element nodes (additional nodes) from same webpage as shown in Fig. 3); applying the machine learning model to the second node and the second plurality of additional nodes to generate a second definition of the second node (see Figs. 2-3, Figs. 6-7,  col. 4 ln 47-54, col. 5 ln 2-7, discloses applying a structured task knowledge base to elements nodes, so a dialog manager can answer user’s question using structured task knowledge base).
Gruber/Bangalore are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber to include second nodes and additional second plurality of additional nodes from disclosure of Bangalore. The motivation to combine these arts is disclosed by Bangalore as “enables the customer care applications to be tightly synchronized with changes on web pages” (Col 3, lines 7-8) and including second nodes and additional second plurality of additional nodes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gruber/Bangalore does not explicitly teach receiving an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user; generating and saving the template comprising the first definition for the first node and the second definition for the second node that are usable to identify the first node and the second node when the new browser task action is performed during run time.
Alonso teaches receiving an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user (see Fig. 3, para [0024], discloses start registering a meeting that indicates recording processing including recording manner and type, and includes voting management of initial serial parameters for certain default values established as a template); generating and saving the template comprising the first definition for the first node and the second definition for the second node that are usable to identify the first node and the second node when the new browser task action is performed during run time (see Fig. 3, Figs. 5-6, para [0024], para [0054-0055], discloses generating and saving templates that have first and second definitions in parameters configured for respective main and secondary devices identified in meeting management).
Gruber/Bangalore/Alonso are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore to generate and save templates from disclosure of Alonso. The motivation to combine these arts is disclosed by Alonso as “provided for the confidential recording, management and distribution of meetings by means of multiple electronic devices” (para [0006]) and generating and saving templates is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Gruber teaches a device comprising executable instructions that, when executed by one or more processors, assists with automating web browser task actions, the computer-readable storage device including instructions executable by the one or more processors for (see Fig. 10, para [1022], discloses memory and processor): receiving an input on a first node on a first webpage (see Fig. 15, Fig. 29, para [0412], discloses receiving an input task in a language input (first node) corresponding current context information such as current user location and time); tagging the first node (see Figs.15-16, Fig. 21,para [0302], para [0412], discloses  specifiers (tags) corresponding to dates in locations for input); extracting a first plurality of additional nodes on the first webpage (see Figs. 34-35, para [0492], para [0494-0496], discloses additional follow-on tasks such as book, remember, and share (additional nodes) for selected item); applying a machine learning model to the first node and the first plurality of additional nodes to generate a first definition of the first node, wherein the machine learning model has been trained to define interacted- with nodes from a webpage based on one or more features of additional nodes on the webpage (see Figs. 35-36, para [0494-0498], discloses mapping the first input and first plurality of additional nodes within list of restaurants within walking distance based on selected displayed items with additional features such as Save, Share, and Map It, it is known to one of ordinary skill in the art that maps use machine learning in combination with aggregate location data).
Gruber does not explicitly teach receiving an input on a second node; tagging the second node; extracting a second plurality of additional nodes from a same webpage as a webpage that the second node resides on; applying the machine learning model to the second node and the second plurality of additional nodes; and saving a template comprising a first definition for the first node and a second definition for the second node.
Bangalore teaches receiving an input on a second node (see Figs. 2-3, Fig. 7, col. 4 ln 38-42, col. 8 ln 42-46, discloses receiving input on element node (second node)); tagging the second node (see Fig. 7, Table 2, col. 3 ln 52-58, col. 8 ln 34-40, discloses tag names for second node); extracting a second plurality of additional nodes from a same webpage as a webpage that the second node resides on (see Figs. 2-3, Fig. 7, col. 4 ln 38-46, col. 8 ln 42-46, discloses second plurality of element nodes (additional nodes) from same webpage as shown in Fig. 3); applying the machine learning model to the second node and the second plurality of additional nodes to generate a second definition of the second node (see Figs. 2-3, Figs. 6-7,  col. 4 ln 47-54, col. 5 ln 2-7,  discloses applying a structured task knowledge base to elements nodes, so a dialog manager can answer user’s question using structured task knowledge base).
Gruber/Bangalore are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber to include second nodes and additional second plurality of additional nodes from disclosure of Bangalore. The motivation to combine these arts is disclosed by Bangalore as “enables the customer care applications to be tightly synchronized with changes on web pages” (Col 3, lines 7-8) and including second nodes and additional second plurality of additional nodes is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gruber/Bangalore does not explicitly teach receiving an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user; and generating and saving the template comprising the first definition for the first node and the second definition for the second node that are usable to identify the first node and the second node when the new browser task action is performed during runtime.
Alonso teaches receiving an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user (see Fig. 3, para [0024], discloses start registering a meeting that indicates recording processing including recording manner and type, and includes voting management of initial serial parameters for certain default values established as a template); generating and saving the template comprising the first definition for the first node and the second definition for the second node that are usable to identify the first node and the second node when the new browser task action is performed during run time (see Fig. 3, Figs. 5-6, para [0024], para [0054-0055], discloses generating and saving templates that have first and second definitions in parameters configured for respective main and secondary devices identified in meeting management).
Gruber/Bangalore/Alonso are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore to generate and save templates from disclosure of Alonso. The motivation to combine these arts is disclosed by Alonso as “provided for the confidential recording, management and distribution of meetings by means of multiple electronic devices” (para [0006]) and generating and saving templates is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 2-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2012/0016678) (hereinafter Gruber) in view of Bangalore et al. (US 8,065,151) (hereinafter Bangalore) and Alonso as applied to claims 1 and 18, and in further view of Urmy et al. (US 2013/0159270) (hereinafter Urmy).
Regarding claims 2 and 19, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach receiving an indication to perform the new browser task action identifying, utilizing the template, the first and second nodes; and automatically interacting with the first and second nodes to perform the new browser task action.
Urmy teaches receiving an indication to perform the new browser task action identifying, utilizing the template, the first and second nodes (see Fig. 6, para [0006], para [0023], discloses receiving proposed event, using event planning template to auto generate event timelines and critical paths for events); and automatically interacting with the first and second nodes to perform the new browser task action (see para [0006], discloses automatic reminders notifying users of time and location of task event).
Gruber/Bangalore/Alonso/Urmy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to utilize template in identifying tasks from disclosure of Urmy. The motivation to combine these arts is disclosed by Urmy as “devise an improved event planning system which could more effectively translate a user's intentions and desires into an event plan” (para [0020]) and utilizing template in identifying tasks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 3, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach the input on the first node comprises a text input; and automatically interacting with the first node comprises inserting the text input in the first node.
Urmy teaches the input on the first node comprises a text input (see Fig. 6, para [0050], discloses user text input in event search field); and automatically interacting with the first node comprises inserting the text input in the first node (see Figs. 6-7, para [0052], discloses inserting text input into user’s calendaring system planning).
Gruber/Bangalore/Alonso/Urmy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to utilize template in identifying tasks from disclosure of Urmy. The motivation to combine these arts is disclosed by Urmy as “devise an improved event planning system which could more effectively translate a user's intentions and desires into an event plan” (para [0020]) and utilizing template in identifying tasks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 4, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach the input on the first node comprises a selection of a menu item; and automatically interacting with the first node comprises selecting the menu item.
Urmy teaches the input on the first node comprises a selection of a menu item (see Fig. 9, para [0055], discloses selecting menu item from pull down menus); and automatically interacting with the first node comprises selecting the menu item (see para [0055-0056], discloses automatically adding menu selections to calendar planning). 
Gruber/Bangalore/Alonso/Urmy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to utilize template in identifying tasks from disclosure of Urmy. The motivation to combine these arts is disclosed by Urmy as “devise an improved event planning system which could more effectively translate a user's intentions and desires into an event plan” (para [0020]) and utilizing template in identifying tasks is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 5-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2012/0016678) (hereinafter Gruber) in view of Bangalore et al. (US 8,065,151) (hereinafter Bangalore) and Alonso as applied to claims 1 and 18, and in further view of Chang (US 2015/0193819) (hereinafter Chang).
Regarding claim 5, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach wherein the machine learning model is an instance-based learning model.
Chang teaches wherein the machine learning model is an instance-based learning model (see para [0118], para [0122], discloses instance-based learning).
Gruber/Bangalore/Alonso/Chang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to include instance-based learning from disclosure of Chang. The motivation to combine these arts is disclosed by Chang as “the organization that provides the scheduling software and service may be compensated for its effort and may use such compensation to improve the service and develop additional such services” (para [0069]) and including instance-based learning is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 6, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach wherein the one or more features of the first plurality additional nodes that the machine learning model uses to define the first node comprise a surrounding name sequence; an ID sequence; a class sequence; a text string; and an encoded text string for each character in a text string, or a combination thereof.
Chang teaches wherein the one or more features of the first plurality additional nodes that the machine learning model uses to define the first node comprise a surrounding name sequence; an ID sequence; a class sequence; a text string; and an encoded text string for each character in a text string, or a combination thereof (see para [0122], discloses multi-label classifiers or ranking support vector machine model).
Gruber/Bangalore/Alonso/Chang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to include instance-based learning from disclosure of Chang. The motivation to combine these arts is disclosed by Chang as “the organization that provides the scheduling software and service may be compensated for its effort and may use such compensation to improve the service and develop additional such services” (para [0069]) and including instance-based learning is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 7, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach wherein the second node is interacted with and tagged on a different webpage than the first webpage
Chang teaches wherein the second node is interacted with and tagged on a different webpage than the first webpage (see Fig. 6H, para [0134], discloses node for Thai Restaurant interaction with tagged with ‘Ad’ character string on a different web page for restaurant to make reservations ).
Gruber/Bangalore/Alonso/Chang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to include instance-based learning from disclosure of Chang. The motivation to combine these arts is disclosed by Chang as “the organization that provides the scheduling software and service may be compensated for its effort and may use such compensation to improve the service and develop additional such services” (para [0069]) and including instance-based learning is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach wherein the second node is interacted with and tagged on the first webpage.
Chang teaches wherein the second node is interacted with and tagged on the first webpage (see Fig. 6H, para [0134], discloses Thai Restaurant options in drop down menu on first webpage).
Gruber/Bangalore/Alonso/Chang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to include instance-based learning from disclosure of Chang. The motivation to combine these arts is disclosed by Chang as “the organization that provides the scheduling software and service may be compensated for its effort and may use such compensation to improve the service and develop additional such services” (para [0069]) and including instance-based learning is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9 and 20, Gruber/Bangalore/Alonso teach a method of claim 1 and a device of claim 18.
Gruber/Bangalore/Alonso do not explicitly teach receiving an indication to edit the new browser task action; receiving an indication to convert an interaction type with the second node in the new browser task action to a manual interaction type; and converting interaction with the second node in the new browser task action to a manual interaction.
Chang receiving an indication to edit the new browser task action (see para [0101], discloses receiving an indication that location data has been updated for calendar meeting event attendees and manually change time for calendar meeting event); receiving an indication to convert an interaction type with the second node in the new browser task action to a manual interaction type (see para [0100], discloses user manually data fields of a calendar event when ignoring predicted values); and converting interaction with the second node in the new browser task action to a manual interaction(see para [0100-0101], discloses manual input of time of calendar event which may be identified as dinner instead of lunch).
Gruber/Bangalore/Alonso/Chang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Bangalore/Alonso to include instance-based learning from disclosure of Chang. The motivation to combine these arts is disclosed by Chang as “the organization that provides the scheduling software and service may be compensated for its effort and may use such compensation to improve the service and develop additional such services” (para [0069]) and including instance-based learning is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Claims 10-13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2012/0016678) (hereinafter Gruber) in view of Chang (US 2015/0193819) (hereinafter Chang), and in further view of Alonso (US 2010/0247845) (hereinafter Alonso).
Regarding claim 10, Gruber teaches a system comprising: a memory for storing executable program code; and one or more processors, functionally coupled to the memory, the one or more processors being responsive to computer-executable instructions contained in the program code and operative to (see Fig. 10, para [1022], discloses memory and processor): receive an indication to record a new browser task action (see Figs. 28-29, Fig. 32, para [0474-0475], discloses receiving task flow steps for received user intent for determined domain and task parameters); receive a plurality of web element interactions on a website, each of the plurality of web element interactions associated with a different web element (see Fig. 34, para [0496], discloses receiving web interactions in follow-on tasks, the web interactions associated with different web-enabled services such as Book, Remember, Share (web elements) as shown in Fig. 34.)
Gruber does not explicitly teach apply a machine learning model to each interacted-with web element, wherein the machine learning model has been trained to generate a definition for web elements; generate a definition for each interacted-with web element; save the definitions for each interacted-with web element as part of the new browser task action; receive an indication to perform the new browser task action; identify, utilizing the definitions for each interacted-with web element, each of the interacted-with web elements; and automatically interact with each of the interacted-with web elements.
Chang teaches apply a machine learning model to each interacted-with web element to generate a definition of each interacted-with web element, wherein the machine learning model has been trained to generate a definition for web elements (see Figs. 6A-B, para [0114], para [0118], para [0121, 0124], discloses machine learning trained to predict field values in a calendar application and generating an accuracy of predicted field values over time ); identify, utilizing the template, each of the interacted-with web elements (see Fig. 6A, para [0125], discloses identifying calendar event is lunch at business field 610 of Fig. 6A, based on event history information associated with user to automatically populate the business field 610 of Fig. 6A); and automatically interact with each of the interacted-with web elements to perform the new browser task action (Fig. 6A, para [0125], discloses automatically interacting with calendar and populating address information based on past calendar events and accessed business directory).
Gruber/Chang are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber to receive indication to perform a new browser task action from disclosure of Chang. The motivation to combine these arts is disclosed by Chang as “the organization that provides the scheduling software and service may be compensated for its effort and may use such compensation to improve the service and develop additional such services” (para [0069]) and receiving indication to perform a new browser task action is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Gruber/Chang does not explicitly teach receiving an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user; and generating and saving the template comprising the first definition for the first node and the second definition for the second node that are usable to identify the first node and the second node when the new browser task action is performed during runtime.
Alonso teaches receive an indication to record a new browser task action, comprising a plurality of steps, as a template for future execution during runtime by a user (see Fig. 3, para [0024], discloses start registering a meeting that indicates recording processing including recording manner and type, and includes voting management of initial serial parameters for certain default values established as a template); generate and save the template comprising definitions for each interacted-with web element that are usable to identify each interacted-with web element when the new browser task action is performed during runtime (see Fig. 3, Figs. 5-6, para [0024], para [0054-0055], discloses generating and saving templates that have first and second definitions in parameters configured for respective main and secondary devices identified in meeting management).
Gruber/Chang/Alonso are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Chang to generate and save templates from disclosure of Alonso. The motivation to combine these arts is disclosed by Alonso as “provided for the confidential recording, management and distribution of meetings by means of multiple electronic devices” (para [0006]) and generating and saving templates is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 11, Gruber/Chang/Alonso teach a system of claim 10.
Gruber does not explicitly teach wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive an indication to convert an interaction type with one of the interacted-with web elements a manual interaction type during execution of the new browser task action; and convert interaction with the one of the interacted-with web element in the new browser task action to a manual interaction.
Chang teaches wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive an indication to convert an interaction type with one of the interacted-with web elements a manual interaction type during execution of the new browser task action (see para [0100], discloses user manually data fields of a calendar event when ignoring predicted values); and convert interaction with the one of the interacted-with web element in the new browser task action to a manual interaction(see para [0100-0101], discloses manual input of time of calendar event which may be identified as dinner instead of lunch).

Regarding claim 12, Gruber/Chang/Alonso teach a system of claim 10.
Gruber does not explicitly teach wherein the one of the interacted-with web element is a text input web element.
Chang teaches wherein the one of the interacted-with web element is a text input web element (see para [0100], discloses manual text input of time and location of calendar event).

Regarding claim 13, Gruber/Chang/Alonso teach a system of claim 10.
Gruber does not explicitly wherein the one of the interacted-with web element is a menu selection web element.
Chang teaches wherein the one of the interacted-with web element is a menu selection web element (see para [0100], discloses selecting time and date from dropdown menu listing).

Regarding claim 15, Gruber/Chang/Alonso teach a system of claim 10.
Gruber does not explicitly teach wherein the machine learning model comprises an instance- based learning model, and the definitions for each interacted-with web element comprise values determined from input of each of the interacted-with web elements and input of each of a plurality of other web elements located on the website to the instance-based learning model.
Chang teaches wherein the machine learning model comprises an instance- based learning model, and the definitions for each interacted-with web element comprise values determined from input of each of the interacted-with web elements and input of each of a plurality of other web elements located on the website to the instance-based learning model (see Fig. 1, Fig. 6A, para [0124-0125], discloses predicted values determined from past user input and calendar events).

Regarding claim 16, Gruber/Chang/Alonso teach a system of claim 10.
Gruber does not explicitly teach wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive an indication to periodically execute the new browser task action; determine whether a specific value results from execution of the new browser task action; and send a notification to a user account associated with the new browser task action if the specific value results from execution of the new browser task action.
Chang teaches wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive an indication to periodically execute the new browser task action  (see para [0127], discloses receiving real time locations of meeting attendees via access GPS information and identifying predicted location of meeting location); determine whether a specific value results from execution of the new browser task action (see para [0101], para [0127], determining predicted value of meeting location based on identified location and time); and send a notification to a user account associated with the new browser task action if the specific value results from execution of the new browser task action (see para [0093-0094], discloses sending invite to suggested invitees of meeting).

Regarding claim 17, Gruber/Chang/Alonso teach a system of claim 10.
Gruber does not explicitly teach wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive an indication to periodically execute the new browser task action; determine whether a value for a specific web element that results from execution of the new browser task action meets a threshold value; and send a notification to a user account associated with the new browser task action if the value for the specific web element meets the threshold value.
Chang teaches wherein the one or more processors are further responsive to the computer-executable instructions contained in the program code and operative to: receive an indication to periodically execute the new browser task action (see para [0127], discloses receiving real time locations of meeting attendees via access GPS information and identifying predicted location of meeting location); determine whether a value for a specific web element that results from execution of the new browser task action meets a threshold value (see para [0093], determining location of meeting and invitees of meeting based on meeting a threshold percentage); and send a notification to a user account associated with the new browser task action if the value for the specific web element meets the threshold value (see para [0093-0094], discloses sending invite to suggested invitees of meeting).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (US 2012/0016678) (hereinafter Gruber) in view of Chang (US 2015/0193819) (hereinafter Chang) and Alonso as applied to claim 10, and in further view of Urmy et al. (US 2013/0159270) (hereinafter Urmy).
Regarding claim 14, Gruber/Chang/Alonso teach a system of claim 10.
Gruber/Chang does not explicitly teach wherein the machine learning model comprises a neural network, and the definitions for each interacted-with web element comprise values determined from input of each of the interacted-with web elements to the neural network.
Urmy teaches wherein the machine learning model comprises a neural network, and the definitions for each interacted-with web element comprise values determined from input of each of the interacted-with web elements to the neural network (see para [0041], discloses neural network and determining tasks for web sites that have been rated by neural network).
Gruber/Chang/Alonso/Urmy are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Gruber/Chang/Alonso to include a neural network from disclosure of Urmy. The motivation to combine these arts is disclosed by Urmy as “devise an improved event planning system which could more effectively translate a user's intentions and desires into an event plan” (para [0020]) and including a neural network is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159